Citation Nr: 0530520	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  91-43 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

2.  Entitlement to service connection for a claimed bilateral 
leg disorder.  

3.  Entitlement to service connection for a claimed right 
ankle disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to May 
1990.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision issued by 
the RO in St. Petersburg, Florida.  

The Board remanded this case in June 1994 and May 1996, and 
the jurisdiction of the case has since been transferred to 
the RO in New York, New York.  

The veteran's appeal also initially included the issue of 
service connection for a left ankle disorder.  However, that 
claim was granted in a February 1995 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.  

2.  The veteran did not manifest knee or leg manifestations 
in service or for several years thereafter.  

3.  The currently demonstrated knee and leg arthralgias is 
not shown to be due to any event or incident of the veteran's 
service.  

4.  The veteran is not shown to have a current right ankle 
disorder including arthralgia that is due to any event or 
incident of his military service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a bilateral knee 
disability including any manifested by arthralgia due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  

2.  The veteran is not shown to have a bilateral leg 
disability including any manifested by arthralgia due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1112, 1113, 1131 , 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  

3.  The veteran is not shown to have a right ankle disability 
including any manifested by arthralgia due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in February 2002, September 2004, 
and February 2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed July 1990 rating decision.  
However, that rating decision was issued more than ten years 
prior to the enactment of VCAA.  

Moreover, as indicated hereinabove, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

During service, the veteran was treated on multiple occasions 
for tendonitis of both ankles.  This treatment began in 
January 1990 and continued through February 1990.  

The bilateral tibia x-ray studies from February 1990 revealed 
findings within normal limits, although an old bone 
abnormality was noted in the proximal left tibia.  

An examination in March 1990 revealed mild edema and 
decreased range of motion of both ankles.  The diagnosis was 
that of multiple tendinitis of both ankles, and the examiner 
noted that this disorder did not exist prior to service and 
that "the patient [would] require approximately 2 to 3 
months for complete resolution of the symptoms."  

In April 1990, a physical evaluation board found that, in 
view of the veteran's ankle disorder, he was unfit for active 
duty, and he was separated from service in May 1990.  

Subsequent to service, in July 1990, the veteran was afforded 
a VA examination, during which he reported having ankle and 
knee pain that resulted in difficulty walking.  The 
examination revealed no apparent swelling of the knees, 
ankles, or feet; full range of motion of all joints; 
tenderness upon touching the ankles; and intact medial and 
lateral collateral ligaments of the knees.  

The examiner diagnosed questionable arthritis, with no 
evidence of inflammatory disease.  The x-ray studies of the 
feet, ankles and knees were fully within normal limits.  

Following the Board's June 1994 remand, the veteran was 
afforded a VA orthopedic examination in January 1995.  During 
this examination, he reported an accident in service when he 
landed on the left leg but also thought that he had injured 
the opposite leg.  

An examination of the ankles revealed a full range of motion 
bilaterally, full strength, and no swelling or sensory 
changes.  An examination of the knees was similarly within 
normal limits, with full range of motion and no 
patellofemoral tenderness, effusion or instability.  The x-
ray studies of the ankles and knees were within normal 
limits.  

The only diagnosed disorder was that of status post sprained 
left ankle, and the RO utilized these findings in granting 
service connection for a left ankle sprain, while denying the 
veteran's remaining claims, in a February 1995 rating 
decision.  

In a July 1998 statement, J. Dadov, M.D., who had treated the 
veteran during a period of incarceration, indicated that he 
"ha[d] had no subjective orthopedic complaints expressed 
whatsoever, nor have any orthopedic abnormalities been 
recorded in his . . . chart."  

A VA treatment record from June 2004 reflects that the 
veteran had suffered from back pain for two years following a 
motor vehicle accident and reported that this pain had shot 
down both buttocks.  

A July 2004 VA treatment record reflects that the veteran 
reported having low back pain and lower extremity pain and 
swelling.  Upon examination, the veteran was noted to be 
unable to walk on his toes "but would not even try." 

The veteran underwent a VA examination in April 2005, with an 
examiner who reviewed his entire claims file.  

During the examination, the veteran reported having daily 
pain, stiffness and fatigability of the knees, shins, calves, 
ankles and feet.  The examination was negative for deformity, 
malunion, false joint, tenderness, weakness, redness, heat, 
edema and pain on range of motion testing.  

The veteran had a normal, brisk, and full-strided gait which 
was coordinated with full associative movements and upright 
posture.  The range of motion testing of the knees revealed 
crepitus and variable extension of the right knee.  

The range of motion testing of the ankles revealed plantar 
flexion to 70 degrees and dorsiflexion to 20 degrees, 
bilaterally, without pain.  The examiner noted that the 
veteran had increased pain with standing and crawling.  
However, the examination was negative for pain, spasm, 
guarding, instability, or loss of motion on repetitive 
motion.  

The examiner diagnosed subjective arthralgia of the bilateral 
knees, calves, shins, ankles and feet; and a normal 
examination of the knees, calves, shins, ankles, and feet.  

Additionally, the examiner noted that records of treatment 
from the past twelve months contained "no mention of 
tendinitis or chronic arthralgia as a traumatic event to the 
lower extremity."  

Rather, the examiner found that "[t]his ha[d] been subsumed 
by his follow[-]up care for [the] motor vehicle accident 
injury."  

Consequently, it was "unlikely that any arthralgia described 
[was] consequent to any injury incurred in 1990, given the 
normal exam and historical gap in the medical record."  

In this case, the Board acknowledges the veteran's recent 
treatment for subjective knee, leg, and right knee symptoms.  
See 38 U.S.C.A. § 5107(b).  Nevertheless, the question 
remains whether any claimed disorder was incurred in service.  

As to the knee and leg disorders, the Board notes that the 
veteran was not treated for symptomatology specific to the 
knees and legs during service.  

While he complained of pain on examination in July 1990, his 
examination at that time revealed no objective findings.  

Moreover, while the examiner rendered an nonspecific 
diagnosis of questionable arthritis, the x-ray studies of the 
knees were within normal limits.  The only evidence 
addressing the etiology of these claimed disorders is the 
April 2005 VA examination report, and the examiner reviewed 
the claims file, found it to be unlikely that the veteran's 
current arthralgias were related to any injury in 1990, and 
cited to the "historical gap" in the medical record.  

The Board is aware that the veteran's discharge from service 
was predicated on findings of bilateral ankle tendinitis.  
While he received frequent treatment for his right ankle in 
service, a March 1990 examination report indicates that this 
disorder would require two to three months for "complete 
resolution of the symptoms"; this notation reflects that the 
veteran's then-current disorder was expected to be acute and 
transitory.  

Indeed, a July 1990 VA examination revealed no objective 
symptomatology other than tenderness, and a January 1995 VA 
examination was entirely negative for right ankle 
symptomatology.  

Again, the April 2005 VA examination revealed arthralgias, 
but the examiner found it to be unlikely that any current 
arthralgias were etiologically related to service, given the 
"normal examination" and historical gap in the medical 
record.  

Overall, the medical evidence of record does not support the 
veteran's assertions that he has bilateral knee, bilateral 
leg, and right ankle disorders that are etiologically related 
to service.  

Indeed, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
March 1991 VA hearing testimony.  The Board has also 
considered the lay statements of the veteran's mother and 
former supervisor submitted in March 1991.   

None of these individuals, however, has been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, this lay evidence does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral knee, bilateral leg, and right ankle disorders, and 
these claims must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a bilateral knee disorder is denied.  

Service connection for a bilateral leg disorder is denied.  

Service connection for a right ankle disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


